Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on June 10, 2020. Claims 1-20 are pending and presented for examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Examiner's note: it is recommended to include a brief description of the claimed invention in accordance with section H above - see MPEP § 608.01(d) for further details.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, U.S. PGPub. No. 20150358226.
As per claim 1, Liu teaches a  multicast service implementation (Fig. 1, Paragraph(s) [0005]) method comprising: 
receiving, by a first network device, a first unicast join message sent by a second network device, wherein the first unicast join message is used to request to join a multicast group, a source address of the first unicast join message is an address of the second network device, and a destination address of the first unicast join message is a multicast source address or a rendezvous point (RP) address (Fig. 1, Paragraph(s) [0005], [0022], [0051]; when the multicast source MN1 sends a multicast message to the multicast group, a DR1 (MAG1) directly connected to the multicast source receives the message and then encapsulates the message as a registration message, and sends the message to a corresponding RP by means of unicast. Liu further discloses in Paragraph [0006]the multicast listeners MN2 and MN3 respectively send a group member join message in the nearest RP2 direction and RP3 direction in the topology, the multicast source MN1 performs multicast source registration to the nearest RP1 node in the topology); and 
establishing, by the first network device, a tunnel from the first network device to the second network device based on the first unicast join message (Paragraph(s) [0006], [0020-0023]).  
As per claim 2, Liu teaches the   method according to claim 1, further comprising: 
receiving, by the first network device, a first unicast prune message sent by a third network device, wherein the first unicast prune message is used to request to leave the multicast group, a source address of the first unicast prune message is an address of the third network device, and a destination address of the first unicast prune message is the multicast source address or the RP address (Fig. 2, Paragraph(s) [0006], [0015]); 

in response to that there is no first multicast forwarding entry, determining, by the first network device, whether the address of the first network device is the same as the destination address of the first unicast prune message (Paragraph(s) [0008], [0037]); and 
in response to that the address of the first network device is the same as the destination address of the first unicast prune message, ignoring, by the first network device, the first unicast prune message; or in response to that the address of the first network device is different from the destination address of the first unicast prune message, continuing, by the first network Page 4 of 13Preliminary AmendmentApplication No. 16/862,055 June 10, 2020Attorney Ref. HW749331 device, to forward the first unicast prune message based on the destination address of the first unicast prune message (Paragraph(s) [0034]).  
As per claim 3, Liu teaches the method according to claim 2, further comprising:  
in response to that there is the first multicast forwarding entry, determining, by the first network device, whether there is a tunnel from the first network device to the third network device (Paragraph(s) [0005], [0008]); and 
in response to that there is no tunnel from the first network device to the third network device, deleting, by the first network device from an outbound interface list of the first multicast forwarding entry, a physical interface used for receiving the first unicast prune message; or in response to that there is the tunnel from the first network device to the third network device, tearing down, by the first network device, the tunnel from the first network device to the third network device, and deleting, from an the outbound interface list of the first multicast forwarding entry, the tunnel from the first network device to the third network device (Paragraph(s) [0004], [0195]).  
As per claim 4, Liu teaches the method according to claim 3, further comprising: 
determining, by the first network device, whether the outbound interface list of the first multicast forwarding entry is empty (Paragraph(s) [0034]); and 
in response to that the outbound interface list of the first multicast forwarding entry is empty, deleting, by the first network device, the first multicast forwarding entry (Paragraph(s) [0004], [0314]).  
As per claim 5, Liu teaches the method according to claim 4, wherein the first network device is not a multicast source or an RP, and the method further comprises: 
sending, by the first network device, a second unicast prune message, wherein the second unicast prune message is used to request to leave the multicast group, a source address of the second unicast prune message is the address of the first network device, and a destination address of the second unicast prune message is the multicast source address or the RP address (Paragraph(s) [0034]).  
As per claim 6, Liu teaches the method according to claim 1, further comprising: 
in response to that the first network device receives a multicast packet, determining, by the first network device, whether there is a second multicast forwarding entry corresponding to a destination address of the multicast packet (Paragraph(s) [0019]); 
in response to that there is no second multicast forwarding entry, determining, by the first network device, whether the multicast packet has been encapsulated by using a tunnel (Paragraph(s) [0012], [0015]); and 
in response to that the multicast packet has not been encapsulated by using the tunnel, sending, by the first network device, a third unicast prune message, wherein the third unicast prune message is used to request to leave the multicast group, a source address of the third unicast prune message is the address of the first network device, and a destination address of the third unicast prune message is the multicast source address or the RP address; or  in response to that the multicast packet has been encapsulated by using the tunnel, sending, by the first network device, a fourth unicast prune message, wherein the fourth unicast prune message is used to request to leave the multicast group, a source address of the fourth unicast prune message is the address of the first network device, and a destination address of the fourth unicast prune message is a tunnel source address of the tunnel used for encapsulating the multicast packet (Paragraph(s) [0004-0006], [0193]).  
As per claim 7, Liu teaches a multicast service implementation (Fig. 1, Paragraph(s) [0005]) method comprising: 
receiving, by a second network device, a join request message, wherein the join request message is used to request to join a multicast group, and the join request message carries a multicast group address (Fig. 1, Paragraph(s) [0005], [0022], [0051]; when the multicast source MN1 sends a 
sending, by the second network device, a first unicast join message based on the join request message, wherein the first unicast join message is used to request to join the multicast group, a source address of the first unicast join message is an address of the second network device, and a destination address of the first unicast join message is a multicast source address or a rendezvous point (RP) address (Paragraph(s) [0020-0023]. Liu further discloses in Paragraph [0006] the multicast listeners MN2 and MN3 respectively send a group member join message in the nearest RP2 direction and RP3 direction in the topology, the multicast source MN1 performs multicast source registration to the nearest RP1 node in the topology).  
As per claim 8, Liu teaches the method according to claim 7, wherein the second network device supports a Protocol Independent Multicast-Sparse Mode (PIM-SM) protocol (Paragraph(s) [0006]), and before the sending, by the second network device, the first unicast join   message based on the join request message (Paragraph(s) [0051]), the method further comprises: 
looking up, by the second network device, a table based on the multicast source address or the RP address, to obtain an address of an upstream neighbor of the second network device (Paragraph(s) [0148]); and 
determining, by the second network device based on the address of the upstream neighbor, whether the upstream neighbor supports the PIM-SM protocol (Paragraph(s) [0052], [0056]); and 
wherein the sending, by the second network device, the first unicast join message based on the join request message comprises: in response to that the upstream neighbor does not support the PIM-SM protocol, sending, by the second network device, the first unicast join message (Paragraph(s) [006], [0056]).  
As per claim 9, Liu teaches the method according to claim 7, further comprising: 
receiving, by the second network device, a leave request message, wherein the leave request message is used to request to leave the multicast group, and the leave request message carries the multicast group address (Paragraph(s) [0006], [0015]); 

in response to that the outbound interface list is empty, sending, by the second network device, a first unicast prune message, wherein the first unicast prune message is used to request to leave the multicast group, a source address of the first unicast prune message is the address of the second network device, and a destination address of the first unicast prune message is the multicast source address or the RP address (Paragraph(s) [0008], [0012], [0015], [0034], [0037]).  
As per claim 10, Liu teaches the method according to claim 9, wherein before the sending, by the second network device, the first unicast prune message, the method further comprises: 
looking up, by the second network device, a table based on the multicast source address or the RP address, to obtain an address of an upstream neighbor of the second network device (Paragraph(s) [0148]); and Page 7 of 13Preliminary AmendmentApplication No. 16/862,055 June 10, 2020Attorney Ref. HW749331 
determining, by the second network device based on the address of the upstream neighbor, whether the upstream neighbor supports the PIM-SM protocol (Paragraph(s) [0052], [0056]); and 
wherein the sending, by the second network device, the first unicast prune message comprises: in response to that the upstream neighbor does not support the PIM-SM protocol, sending, by the second network device, the first unicast prune message (Paragraph(s) [0006], [0056]).
Claims 11-20 are rejected under the same rationale as claims 1-10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454